Case 1:18-cv-10077-RWZ Document 159 Filed 10/29/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CIVIL ACTION NO. 18-CV-10077

COMMODITY FUTURES TRADING COMMISSION
V.

MY BIG COIN PAY, INC. et al.

ORDER

 

October 29, 2020
ZOBEL, S.D.J.

Defendant Randall Crater and Relief Defendants Kimberly Renee Benge,
Barbara Crater Meeks, and Erica Crater (movants) request that this Court certify an
interlocutory appeal pursuant to 28 U.S.C. § 1292(b) from its September 26, 2018 order
denying their motion to dismiss, Docket # 154. See CFTC v. My Big Coin Pay, Inc., 334
F. Supp. 3d 492, 494 (D. Mass. 2018).

I. Discussion

Certification for appellate review of an interlocutory order is governed by section
1292(b) when (1) an order involves a “controlling question of law,” (2) as to which “there
is substantial ground for difference of opinion,” and (3) “immediate appeal from the |
order may materially advance the ultimate termination of the litigation.” 28 U.S.C. §
1292(b).

Movants rely on two cases to demonstrate that a difference of opinion exists

about the definition of “commodity” under the CEA. The first case is silent on the issue
Case 1:18-cv-10077-RWZ Document 159 Filed 10/29/20 Page 2 of 2

that was before me on the motion to dismiss: whether a court should look to the class of
items or the particular item when defining a commodity. See Bd. of Trade of the City of
Chicago v. S.E.C., 677 F.2d 1137, 1142 (7th Cir. 1982). The only other case movants
cite, CETC v. McDonnell, 287 F. Supp. 3d 213, 227 (E.D.N.Y. 2018), supports the
Court's reasoning for denying the motion to dismiss. See My Big Coin Pay, Inc., 334 F.
Supp. 3d at 498 n.9. The motion for certification thus fails to show a substantial ground
for a difference of opinion. See Henderson v. Bank of New York Mellon Corp., No. CV
15-10599-PBS, 2016 WL 11003504, at *3 (D. Mass. Feb. 17, 2016) (declining to certify
an interlocutory appeal because the movants failed to identify factually analogous
authority that conflicted with the district court's ruling).

In addition, the motion, filed nearly eighteen months after this Court's order, is
untimely. Defendant Crater suggests that the delay was due to his lack of resources
resulting from an asset freeze in parallel criminal litigation. However, the grand jury
returned the indictment in the criminal case five months after this Court’s order. See
Scanlon v. M.V. Super Servant 3, 429 F.3d 6, 8 (1st Cir. 2005) (district court denied as
untimely motion to amend order to certify for interlocutory appeal filed more than four
months after order issued).

il. Conclusion

Defendants’ Motion for Leave to Appeal (Docket # 154) is DENIED.

october 28.2029 WAN

DATE “) RYA W. ZOBEL
UNITED STATES DISTRICT JUDGE
